Case: 21-20660     Document: 00516545996         Page: 1     Date Filed: 11/15/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                             United States Court of Appeals
                                                                      Fifth Circuit


                                  No. 21-20660                      FILED
                                                            November 15, 2022
                                Summary Calendar
                                                               Lyle W. Cayce
                                                                    Clerk
   Debra-Ann Wellman,

                                                           Plaintiff—Appellant,

                                       versus

   HEB Grocery Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3139


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Debra-Ann Wellman brings various state and federal law claims
   against HEB. The district court granted HEB’s motion for judgment on the
   pleadings. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20660      Document: 00516545996          Page: 2   Date Filed: 11/15/2022




                                    No. 21-20660


          Debra-Ann Wellman was an employee of HEB Grocery Company
   (“HEB”). Wellman alleges that HEB employees discriminated against,
   abused, stalked, and harassed her for not participating in their purportedly
   illegal activities. Proceeding pro se, Wellman sued HEB in district court,
   alleging various state and federal claims in her amended complaint. The
   district court granted HEB’s motion for judgment on the pleadings. Wellman
   appeals.
          We review a district court’s decision to grant a motion for judgment
   on the pleadings de novo. Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017).
          First, Wellman alleges that HEB “deliberately” caused her “physical
   bodily harm” through alleged tortious acts of its employees. In Texas,
   employer liability for intentionally tortious actions of an employee requires
   that such actions be “closely connected with the employee’s authorized
   duties.” M.D.C.G. v. United States, 956 F.3d 762, 769 (5th Cir. 2020)
   (quoting G.T. Mgmt., Inc. v. Gonzalez, 106 S.W.3d 880, 884 (Tex. App.—
   Dallas 2003, no pet.)). Wellman does not proffer any evidence suggesting
   that the alleged acts were performed within the scope of these employees’
   employment. Accordingly, HEB is not liable for any intentional torts
   allegedly committed by its employees.
          Second, Wellman also brings claims arising under federal statutes,
   namely the Americans with Disabilities Act (“ADA”), the Age
   Discrimination in Employment Act (“ADEA”), the Genetic Information
   Nondiscrimination Act (“GINA”), and Title VII of the Civil Rights Act of
   1964 (“Title VII”). We consider these in turn.
          Concerning her ADA claim, we understand that Wellman’s alleged
   physical disability stems from an October 31, 2019 incident when she was
   electrically shocked and thrown to the ground. Wellman suggests that she
   was negatively affected after this incident by HEB’s failing to provide




                                         2
Case: 21-20660      Document: 00516545996          Page: 3    Date Filed: 11/15/2022




                                    No. 21-20660


   necessary medical care, continuing to stalk her, and interfering with her
   ability to obtain counsel. But Wellman’s complaint does not suggest that
   HEB’s alleged conduct was on the “basis of [her] disability,” 42 U.S.C.
   § 12112(a), which requires showing, inter alia, “that [she] was subject to an
   adverse employment decision on account of [her] disability.” See EEOC v.
   LHC Grp., Inc., 773 F.3d 688, 697 (5th Cir. 2014) (emphasis added).
   Accordingly, she fails to establish a prima facie case of ADA discrimination.
          With respect to her ADEA claim, Wellman did not wait the required
   sixty days from filing an EEOC charge to file a civil action; therefore, she did
   not exhaust her administrative remedies. 29 U.S.C. § 626(d); Julian v. City
   of Houston, 314 F.3d 721, 726 (5th Cir. 2002). Wellman also did not exhaust
   administrative remedies for her GINA claim because her EEOC charge did
   not allege any GINA-specific facts nor have the requisite checked box
   indicating a genetic information discrimination claim. See Jefferson v. Christus
   St. Joseph Hosp., 374 F. App’x 485, 490 (5th Cir. 2010) (district court did not
   err in determining unchecked claims on EEOC charges were unexhausted).
          Concerning her Title VII disparate treatment claim, Wellman’s only
   alleged adverse employment action is that she was “never allowed to move
   forward or laterally, in her career.” But Wellman does not show the requisite
   nexus between this alleged action and any alleged protected status sufficient
   for disparate treatment. See Raj v. La. State Univ., 714 F.3d 322, 331 (5th Cir.
   2013). With respect to a Title VII retaliation claim, Wellman does not plead
   any facts showing that she was engaging in the type of activity that would
   qualify her for Title VII’s antiretaliation protections. 42 U.S.C. § 2000e-3(a).
   Finally, Wellman’s hostile work environment claim cannot succeed because
   Wellman’s proffered evidence of comments from coworkers about her Italian
   heritage and Catholic religious affiliations were largely episodic and
   insufficient to support such a claim. See White v. Gov’t Emps. Ins. Co., 457 F.
   App’x 374, 381–82 (5th Cir. 2012) (evidence of only a few incidents does



                                          3
Case: 21-20660         Document: 00516545996               Page: 4       Date Filed: 11/15/2022




                                           No. 21-20660


   “not rise to the level of severity or pervasiveness required to support a hostile
   work environment claim.”).
           Wellman’s other arguments challenging various aspects of the district
   court’s adjudication are similarly without merit. She challenges her lack of
   appointed counsel, but in civil cases, a party has “no automatic right to the
   appointment of counsel,” and “a federal court has considerable discretion in
   determining whether to appoint counsel.” Salmon v. Corpus Christi Indep.
   Sch. Dist., 911 F.2d 1165, 1166 (5th Cir. 1990). Her various arguments alleging
   impropriety by the district court are not supported by the record.1
           For the foregoing reasons, we AFFIRM.




           1
            Any other arguments Wellman did not raise in her brief are waived, even under
   the more liberal standards we afford pro se litigants. Davison v. Huntington Ingalls, Inc., 712
   F.3d 884, 885 (5th Cir. 2013).




                                                 4